Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8, and 10-15 are presented for examination.
Claims 1, 3, 8 10 and 15 are amended. 
Claims 2 and 9 previously canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Patent Board Decision. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 section IV, filed April 14, 2022, with respect to claims 1, 3, 5-6, 8, 10, 12-13 and 15  have been fully considered and but they are not persuasive.   

Regarding amended claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … However, 3GPP685 does not disclose skipping the storing of a received signal if the decoding of the signal was unsuccessful and received in an overlap region.”
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, 3GPP685 clearly teaches, identifying that decoding of the signal fails (see section 2, transmissions from 2 UEs that select the same codebook and overlap in time/frequency resources are decoded by the eNB when channel estimation is performed for each individual UE, else the time/frequency resources is identified if the decoding fails / decoding of the signal fails, see also “Observation 1.” Given this channel estimation requirement, 3GPP at least suggests that the eNB’s inability to estimate channels in overlapping transmissions results in decoding failure, effectively identifying that failure. See 3GPP § 2 (“Observation 1”)); and skipping storing of the received signal that failed decoding, based on the resource on which the signal has been received being included in the overlap region (see Section 2, Proposal 2, where receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred since the resource is not included in the overlap region, and the BS stored the received signal in the buffer, since the UE retransmits the packet using the same MA signature. In addition, as is further disclosed is 3GPP685, when no ACK/NACK is received by the UE within the ACK window, the UE may assume that a collision occurred, and will need to re-transmit. Clearly 3GPP685 teaches, disclose that the base station identifies whether a decoding failure occurs do to overlapping of received signals, and performing the action (e.g. skipping storing of the received signal) based on such a determination, since receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred, and the UE simply retransmit the packet using the same MA signature).

Regarding amended claim 1, the applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Ro describes that if a PUCCH resource collides with an SRS, the reception of the SRS is skipped or a received signal is dropped. However, such a feature does not mean to skip the storing of a signal in the case of failing to decode a received signal. According to Ro, there is no decoding of a signal because the signal is not received. Ro does not disclose skipping the storing of a signal whose decoding was unsuccessful.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Ro clearly teaches, “skipping storing, in a buffer, of a received signal that failed decoding”, based on a resource on which the signal has been received being included in an overlap region (see para. 0026, 0091, 0098, see also Fig.13, a configuration of the base station for receiving SRS, with a controller 1303 and a memory for buffer storing and database for storing a table recording the PUCCH resource regions for the respective UL/DL configurations, para. 0109-0113, the base station skips receiving the SRS of the knowing UE on the corresponding control channel resource, since the base station skips receiving/drop the received signal, it will also skip the storage in a buffer, see also para. 0030, 0031, a base station for receiving a sounding reference signal in a wireless communication system includes a transceiver which transmits/receives signals to and from a terminal and a control unit which controls the transceiver to transmit uplink/downlink configuration to a terminal, determines whether Physical Uplink Control Channel (PUCCH) resource region according to the uplink/downlink configuration is overlapped with a Sounding Reference Signal (SRS), and controls to skip, when the PUCCH resource region is overlapped with the SRS, since the received signal is dropped, the storing will also be skipped, since the signal was drop, there will be nothing to store in the buffer).	

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 3-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 and 10 recites the limitation "the signal stored" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4 and 11 are also rejected since, they are dependent on claims 3 and 10, respectfully.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-6, 8, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over InterDigital Communications – On the Operation of Grant – Free Access (3GPP R1-1612685, herein under 3GPP685), and further in view of Ro et al. (US Pub. No.: 2015/0195063).

As per claim 1, 3GPP685 disclose A method for a base station (BS), the method comprising: 
	receiving a signal having a signal strength that is higher than a threshold value (see section 2, the UE selects a MA signature from a pool of possible MA signatures and transmits signals to a eNB / a base station, receiving from UE, and the eNB to decode overlapping UE transmissions, when received power levels are offset by X dB / a signal strength is higher than a threshold value); 
	identifying that decoding of the signal fails (see section 2, transmissions from 2 UEs that select the same codebook and overlap in time/frequency resources are decoded by the eNB when channel estimation is performed for each individual UE, else the time/frequency resources is identified if the decoding fails / decoding of the signal fails, see also “Observation 1.” Given this channel estimation requirement, 3GPP at least suggests that the eNB’s inability to estimate channels in overlapping transmissions results in decoding failure, effectively identifying that failure. See 3GPP § 2
(“Observation 1”));
identifying that a resource on which the signal has been received is included in an overlap region  in which a first resource region dynamically allocated by control information and a second resource region predetermined by configuration information overlap (see section 2, the size of the MA signature pool impacts the collision probability, the signature/preamble type, power level setting, DM-RS design, codebook, etc., impacts the ability of the eNB to decode overlapping UE transmissions, and transmissions from 2 UEs that select the same codebook and overlap in time/frequency resources are decoded by the eNB if channel estimation is performed for each individual UE, else the time/frequency resources is identified when the decoding fails, see also “Observation 1.” Given this channel estimation requirement, 3GPP at least suggests that the eNB’s inability to estimate channels in overlapping transmissions results in decoding failure, effectively identifying that failure. See 3GPP § 2 (“Observation 1”)); and 
skipping storing of the received signal that failed decoding, based on the resource on which the signal has been received being included in the overlap region (see Section 2, Proposal 2, where receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred since the resource is not included in the overlap region, and the BS stored the received signal in the buffer, since the UE retransmits the packet using the same MA signature. In addition, as is further disclosed is 3GPP685, when no ACK/NACK is received by the UE within the ACK window, the UE may assume that a collision occurred, and will need to re-transmit. Clearly 3GPP685 teaches, disclose that the base station identifies whether a decoding failure occurs do to overlapping of received signals, and performing the action (e.g. skipping storing of the received signal) based on such a determination, since receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred, and the UE simply retransmit the packet using the same MA signature).

3GPP685 however does not explicitly disclose “skipping storing, in a buffer, of the received signal that failed decoding”, based on the resource on which the signal has been received being included in the overlap region;

Ro however disclose “skipping storing, in a buffer, of a received signal that failed decoding”, based on a resource on which the signal has been received being included in an overlap region (see para. 0026, 0091, 0098, see also Fig.13, a configuration of the base station for receiving SRS, with a controller 1303 and a memory for buffer storing and database for storing a table recording the PUCCH resource regions for the respective UL/DL configurations, para. 0109-0113, the base station skips receiving the SRS of the knowing UE on the corresponding control channel resource, since the base station skips receiving/drop the received signal, it will also skip the storage in a buffer, see also para. 0030, 0031, a base station for receiving a sounding reference signal in a wireless communication system includes a transceiver which transmits/receives signals to and from a terminal and a control unit which controls the transceiver to transmit uplink/downlink configuration to a terminal, determines whether Physical Uplink Control Channel (PUCCH) resource region according to the uplink/downlink configuration is overlapped with a Sounding Reference Signal (SRS), and controls to skip, when the PUCCH resource region is overlapped with the SRS, since the received signal is dropped, the storing will also be skipped, since the signal was drop, there will be nothing to store in the buffer).	

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “skipping storing, in a buffer, of a received signal that failed decoding”, based on a resource on which the signal has been received being included in an overlap region, as taught by Ro, in the system of 3GPP685, so as to provide a method for facilitating the sounding operation while minimizing the restricting of the sounding region to the dynamic change recognition-capable terminal supporting traffic adaptation to improve traffic efficiency, see Ro, paragraphs 32-34.

As per claim 3, the combination of 3GPP685 and Ro disclose the method of claim 1.
3GPP685 further disclose based on the resource on which the signal has been received being not included in the overlap region: requesting retransmission of the signal; receiving a retransmitted signal; combining the retransmitted signal with the signal stored in the buffer and decoding the combined signal (see Section 2, Proposal 2, when no ACK/NACK is received by the UE within the ACK window, the UE may assume that a collision occurred, and will need to re-transmit. To reduce the probability of further collisions, frequency hopping may be used such that the UEs uses a different set of MA resource units, while maintaining the same MA signature, see also proposal 3, clearly the base station will decode the combine signal, see also  Section 2, Proposal 2, where receiving a NACK indicates that the eNB was able to decode the UL control channel correctly, which indicates that no MA signature collision occurred since the resource is not included in the overlap region, and the BS stored the received signal in the buffer, since the UE retransmits the packet using the same MA signature, clearly the signals will be combined and decoded). As per claim 5, the combination of 3GPP685 and Ro disclose the method of claim 1.

3GPP685 further disclose the method further comprising: transmitting the control information for dynamically allocating the first resource region to a first terminal; and transmitting the configuration information for allocating the second resource region to a second terminal (see section 2, proposal 1, for UL power domain NOMA, the eNB can decode the transmissions from 2 UEs sharing the same time-frequency resources, provided their received power levels are offset by X dB, and if the channel estimation can be performed for each individual UE. Similarly, for SCMA schemes, transmissions from 2 UEs that select the same codebook and overlap in time/frequency resources may still be decoded by the eNB if channel estimation can be performed for each individual UE). 
As per claim 6, the combination of 3GPP685 and Ro disclose the method of claim 1.
Ro further disclose wherein the configuration information is transmitted through radio resource control (RRC) signaling, and wherein the control information is transmitted through a physical downlink control channel (PDCCH) (see para. 0030-0031, 0059, 0062, the sounding band configuration is transmitted from the base station to each UE through cell-common or UE-specific Radio Control Channel ( RRC) signaling, see also para. 0028, 0110, a sounding reference signal transmission method of a terminal in a wireless communication system includes receiving uplink /downlink configuration transmitted {transmitted through a physical downlink control channel (PDCCH)} by a base station). 
As per claim 8, claim 8 is rejected the same way as claim 1.  3GPP685 further disclose A base station (BS) (see section 2, proposal 1, an eNB / a base station) comprising: a transceiver (see section 2, proposal 1, an eNB with a transceiver for transmitting and receiving); and a controller (see section 2, proposal 1, an eNB with a CPU).

As per claim 10, claim 10 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 5.
As per claim 13, claim 13 is rejected the same way as claim 6.

As per claim 15, the combination of 3GPP685, Ro, and Takahashi disclose the BS of claim 8.
3GPP685 further disclose wherein the signal strength is determined via discontinuous transmission (DTX) expressed as an energy level of the received signal or a signal-to-interference ratio (SIR) (see section 2, the channel estimation are performed for each individual UE / a signal-to-interference ratio (SIR), see also Proposal 2, For UL grant-free transmission, the UE may monitor the HARQ-ACK associated to the data (ACK, NACK and/or DTX) within a specified window).

Allowable Subject Matter
Claims 4, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (and overcoming the 112 second rejection presented in section 7 of this action) including all of the limitations of the base claim and any intervening claims.
Claim(s) 7 and 14 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi (US Pub. No.:2014/0126507) - see para. 0002, 0004, 0019, 0026-0027, the receiving apparatus according to the present invention includes a buffer unit that stores decoding information in a case where the received signal includes an error / a decoding of the signal fails, a soft replica generation unit that, in a case where the retransmission signal is received from the transmitting apparatus, generates a replica of the retransmission signal based on the decoding information stored in the buffer unit / storing the received signal in the buffer.
b.       US 2015/0215930A1 – see paragraph 20,  “The LTE system adopts Hybrid Automatic Repeat reQuest (HARQ) for retransmission of initial transmission data that has not been successfully decoded. In the HARQ mechanism, if a receiver fails to decode the received data correctly, the receiver sends, to the transmitter, a HARQ Negative Acknowledgement (HARQ NACK) to notify the transmitter of the decoding failure, such that the transmitter retransmits the corresponding data on the physical layer. The receiver combines the retransmitted data and the decoding-failed data to increase the data reception success probability. When the data decoding is successful, the receiver sends, to the transmitter, a HARQ Acknowledgement (HARQ ACK) to request transmission of new data.”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469